IN THE
                        TENTH COURT OF APPEALS

                               No. 10-14-00022-CV

S.R.L., BY AND THROUGH HER
NEXT FRIEND, ANGELA BELCHER,
                                                        Appellants
v.

TERRY FLENNIKEN,
                                                        Appellee



                         From the 335th District Court
                            Burleson County, Texas
                             Trial Court No. 27,521


                         MEMORANDUM OPINION


      Appellant filed an unopposed motion to dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1). Dismissal of this appeal would not prevent a party from seeking relief to

which it would otherwise be entitled.    The motion is granted, and the appeal is

dismissed.
                                       AL SCOGGINS
                                       Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal dismissed
Opinion delivered and filed September 11, 2014
[CV06]




S.R.L. v. Flenniken                                  Page 2